

Exhibit 10.26


COLLABORATION AGREEMENT


This Collaboration Agreement (“Agreement”) effective as of October 22, 2013 (the
“Effective Date”) is by and among Alphatec Spine, Inc., a California corporation
(“Company”), a wholly-owned subsidiary of Alphatec Holdings, Inc., a Delaware
corporation (“Holdings”), Elite Medical Holdings, LLC a Nevada limited liability
company (“Elite”) and Pac 3 Surgical Products, LLC (“Pac 3”), a Nevada limited
liability company (collectively, Elite and Pac 3 shall be referred to as the
“Consultant”).
    
WHEREAS, Consultant has member physicians who possess substantial technical
knowledge and expertise in the development of medical devices for orthopedic
applications;


WHEREAS, Company desires Consultant to provide consultation services to assist
the Company in the development of certain specific products for orthopedic
applications as set forth herein; and


WHEREAS, Consultant desires to perform such services for Company on the terms
and conditions set forth herein and Company desires to have Consultant perform
such services on conditions set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants set forth herein, and for other good and valuable consideration,
the sufficiency and receipt of which is acknowledged by the parties hereto, the
parties hereby agree as follows.


1.APPOINTMENT OF CONSULTANT.


1.1.    Pursuant to the terms and conditions of this Agreement, Company hereby
appoints Consultant to perform development work on all of the Company’s products
and products in development (individually a “Product”, and collectively the
“Product”) as such services are more fully described in Exhibit A and
incorporated by reference herein (the “Services”).


1.2.    Consultant hereby accepts such appointment, and agrees to appoint
certain of the physician members (“Physician Consultants”) listed in Exhibit B
initially to perform the Services. Collectively, the Physician Consultants and
the Consultant shall be referred to as the “Consultant Group”. In the aggregate
the Physician Consultants are expected to perform an average of [***] per
calendar quarter in the performance of the Services. Within ten (10) business
days of completion of the annual fair market value review pursuant to Section 7,
Company and Consultant agree to meet and decide whether to adjust up or down the
number of hours of Services to be performed by the Physician Consultants in the
following year. At all times during the term of this Agreement, the number of
Physician Consultants and amount of Services requested by Company shall be
determined by the Company in its sole reasonable discretion.



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



2.TERM. This Agreement shall be effective as of the Effective Date and shall
continue in force and effect until the third anniversary of the Effective Date.


3.    CONSULTANT OBLIGATIONS.


3.1    During the term of this Agreement the Consultant covenants, and shall
cause its member Physician Consultants, to promptly submit to Company all
Developed Intellectual Property (as hereinafter defined) that is related to the
Products and developed by a Physician Consultant.


3.2    Each material change to a Product and all instrumentation related to a
Product that are developed by Consultant, in whole or in part, pursuant to this
Agreement shall be included in the definition of a Product.


3.3    During the term of this Agreement, the Consultant covenants to ensure
that its Physician Consultants during the term of this Agreement (collectively,
the “Development Group”) uses best efforts in the development of Products,
including without limitation (i) attending development and/or user group
meetings as reasonably requested by the Company; ii) producing deliverables that
are related to the development of a Product as reasonably requested by the
Company; and (iii) supporting the Company in efforts to obtain regulatory
clearances or approvals related to a Product, and (iv) performing those
activities set forth on Exhibit A attached hereto.


3.4    Consultant covenants to cause each Physician Consultant listed on Exhibit
B hereto, as well as any future Physician Consultants that will perform Services
hereunder, to execute a joinder to this Agreement in the form of Exhibit C
attached hereto.


3.5    In addition to the other provisions of Services, Consultant covenants to
cause no less than seventy five percent (75%) of the Physician Consultants to
attend at least [***] of the full-day collaboration meetings scheduled by the
Company. One of such collaboration meetings will be held at the Company’s
headquarters and one of such collaboration meetings will be held at the site of
a national spine industry event.


3PHYSICIAN CONSULTANT QUALIFICATIONS.
4.1    Consultant shall ensure that each Physician Consultant, at all times
maintains an unrestricted license to practice medicine in the state in which
he/she maintains a medical practice and holds current board certification in
orthopedic surgery or neurosurgery.
4.2    Consultant shall immediately notify Company of any of the following
events with respect to any of its Physician Consultants:
4.2.1
Has his or her license, board certification, or staff membership or clinical
privileges at any hospital is revoked, suspended or materially limited;

4.2.2
Materially breaches or defaults in the due observance or performance of any of
his or her duties or obligations under this Agreement, if such default or


Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



breach continues for a period of thirty (30) days after delivery of written
notice of such default or breach by the Company;
4.2.3
Has his or her right to participate in or bill Medicare or Medicaid revoked,
suspended or restricted;

4.2.4
Is convicted of any felony;

4.2.5
Has been sanctioned by any regulatory or enforcement agency for matters
concerning his or her provision of patient care;

4.2.6
Is the subject of a credible allegation of fraud, abuse or similar activities
that are criminally or civilly proscribed, or enters into a consent decree or
other judicial order or administrative settlement with respect to fraud, abuse
or similar activities that are criminally or civilly proscribed; or

4.2.7
Is the subject of a professional disciplinary action.

4.3    The Consultant represents and warrants that none of the Physician
Consultants are a party to any commitments or obligations inconsistent with this
Agreement. During the term of this Agreement each Physician Member shall not
enter into any agreement either written or oral in conflict with this Agreement
and will arrange to provide the Services in such a manner and at times that the
Services will not conflict with his responsibilities under any other agreement,
arrangement or understanding or pursuant to any relationship he has at any time
with any third party.
4.4    Consultant represents and warrants that each Physician Consultant will
meet the qualifications set forth above in this Section 4 throughout the term of
this Agreement. Company may immediately cause the removal of any Physician
Consultant who, at any time fails to meet these qualifications.
5COMPENSATION.


5.1    As sole consideration for the Services provided hereunder, the Company
shall pay to Consultant (or such designee of Consultant as instructed by
Consultant), compensation in the form of $8,000,000 of shares of common stock of
Holdings (“Consultant Shares”), to be paid as follows, subject to Sections 5.2
and 8 hereof (each a “Consultant Issuance”):


5.1.1
Within ten (10) days of the Effective Date, [***] of Consultant Shares (the
“Initial Issuance”);



5.1.2
On the one-year anniversary of the Effective Date, up to [***] of Consultant
Shares;



5.1.3
On the two-year anniversary of the Effective Date, up to [***] of Consultant
Shares;




Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



5.1.4
On the three-year anniversary of the Effective Date, up to [***] of Consultant
Shares (this final payment of shares hereinafter referred to as the “Final
Shares”).



The per share price used to determine the number of Consultant Shares issued to
Consultant shall be the average of the closing price of Holdings’ common stock
on NASDAQ on each of the four days prior to the Effective Date and the Effective
Date (the “Per Share Price”). The product of the Per Share Price multiplied by
the number of Consultant Shares issued to Consultant shall be referred to herein
as the “Total Share Price”.


5.2    For a period commencing on the three-year anniversary of the Effective
Date and ending on the four-year anniversary of the Effective Date, the
Consultant shall not offer, pledge, sell, contract to sell, grant any option or
contract to purchase, purchase any option or contract to sell, or otherwise
dispose of, directly or indirectly, one-half of the Final Shares paid to it by
the Company.
 
5.3    The Company shall promptly reimburse each Physician Consultant for
reasonable out-of-pocket expenses incurred by such Physician Consultant in the
performance of the Services; provide that such Physician Consultant first
provides documentation requested by the Company supporting any such expenses.


6CONFIDENTIALITY AND OWNERSHIP AND ASSIGNMENT OF INTELLECTUAL PROPERTY, NAME AND
LIKENESS.


6.1    For the purposes of this Agreement, “Confidential Information” shall mean
all confidential or proprietary materials or information of the Company not
generally available to the public, including without limitation, intellectual
property, Developed Intellectual Property (as hereinafter defined) data,
results, and information regarding the Product, its raw materials, processes,
know-how or regulatory filings. The definition of “Confidential Information”
shall also include all information relating to the Company’s business, including
without limitation, the Company’s manufacturing procedures, know-how, customers,
price lists, and the exhibits attached hereto. Consultant agrees to use
Confidential Information only as necessary to perform Consultant’s obligations
pursuant to this Agreement. Consultant shall keep all Confidential Information
strictly secret and confidential and shall not, either during or following the
expiration or termination of this Agreement, without Company’s express prior
written consent, disclose or divulge the Confidential Information to any third
parties or use any such Confidential Information for any other purpose other
than the performance of the Consultant’s obligations under this Agreement. Each
party agrees that the existence of and the terms of this Agreement shall be
deemed to be “Confidential Information” and shall be treated in accordance with
Section 6. This obligation of Consultant under this Section 6 shall also apply
to each member of Consultant Group, and Consultant shall advise each such member
of its obligations hereunder and be fully responsible for each such member’s
strict adherence to the terms of this Section 6.


6.2    The obligations of Consultant pursuant to Section 6.1 shall not apply to
any Confidential Information which:



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



6.2.1    was previously known to the Consultant as evidenced by the Consultant’s
written records;


6.2.2    is disclosed lawfully to the Consultant or enters the public domain via
sources rightfully in possession of the Confidential Information and not
obligated to keep such information confidential;


6.2.3    is independently developed by the Consultant without reference to or in
reliance upon the Confidential Information; or


6.2.4    is required to be disclosed by the Consultant to comply with applicable
laws, to defend or prosecute litigation or to comply with governmental
regulations, provided that the Consultant provides prior written notice of such
disclosure to the Company and takes reasonable and lawful actions to avoid
and/or minimize the degree of such disclosure.


6.3    Any computer programs, blueprints, drawings, data, results, invention
(whether patentable or not), trade secrets, techniques, know-how, intellectual
property, processes, discoveries or improvements made, conceived or reduced to
practice by Consultant, either alone or with others, in connection with his
performance under this Agreement (the “Developed Intellectual Property”), are
and shall remain the sole property of the Company. Consultant hereby irrevocably
assigns to the Company all right, title and interest in and to the Developed
Intellectual Property. Consultant agrees to promptly make full disclosure to
Company of all Developed Intellectual Property. With respect to all Developed
Intellectual Property, the Consultant agrees (i) to promptly disclose the same
to the Company; (ii) to execute documents evidencing the rights set forth in
this Section 6; and (iii) upon the request of Company and at the sole expense of
the Company, to execute all papers necessary and provide such information as may
be required by the Company in the preparation and prosecution of any regulatory
filings or patent applications.


6.4    The Company shall be considered the sole author of any and all copyrights
and copyrightable materials created in connection with the work performed
pursuant to this Agreement (the “Copyrights”). To the extent title to any
Copyright may not, by operation of law, vest in Company or such materials may
not be considered works made for hire, Consultant hereby irrevocably assigns to
the Company all right, title and interest in and to such Copyright, and Company
shall have the sole right to obtain, and to hold in its name, copyright
registrations and such other means of protection as may be appropriate to the
subject matter, and any extensions or renewals thereof.


7
COMPLIANCE WITH LAWS

7.1    The parties mutually agree that it is their understanding and intent that
this Agreement complies as of the Effective Date with applicable federal and
state statutes and regulations. In the event there is a change in such federal
or state statutes or regulations, or the interpretation thereof by judicial
authority or by a governmental agency authorized to enforce any such statute or
regulation (such statutes and regulations, and the interpretation thereof by
judicial or relevant governmental authority referred to herein as “Law”), such
that the provision of any of the Services or compensation

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



would then be deemed to violate then applicable Law, the parties agree to take
no action deemed to be in violation of Law and to enter into good faith
negotiations, for such period as the Parties may agree, but for no greater than
ninety (90) days (the “Renegotiation Period”), to renegotiate the terms of this
Agreement in good faith to restructure their relationship to comply with Law and
to fulfill, to the maximum extent possible the legitimate expectations of the
parties as of the Effective Date.
 
7.2    Without limiting the foregoing, during the term of this Agreement the
Consultant covenants, and shall cause Physician Consultants to covenant, to
develop and promote the Product in strict adherence to (i) regulatory and
professional requirements, and all applicable laws, rules, guidelines and
regulations including, but not limited to, the Federal Food, Drug and Cosmetic
Act of 1938, as amended, and the regulations promulgated thereunder (the "Act");
and (ii) those portions of the Company’s Code of Conduct that address
interactions with healthcare professionals (available at:
http://atec.client.shareholder.com/documentdisplay.cfm?DocumentID=900) (the
"Code of Conduct"). The Consultant agrees to cause Physician Consultants to make
such certifications in writing as evidence of such regulatory compliance that
may be reasonably requested by the Company, including without limitation that he
or she has read and understands the Company’s Code of Conduct and that he or she
acknowledges that any violation of the Code of Conduct by him or her shall
constitute a material breach of this Agreement.
7.3    Consultant and each Physician Consultant agree and acknowledge that the
payment of the Consultant Shares shall constitute a reportable payment for each
Physician Consultant pursuant to Section 1128G of the Social Security Act and 42
C.F.R. Parts 402 and 403 (the “Federal Sunshine Act”). To the maximum extent
feasible, the Company shall use the Services Reports prepared pursuant to
Section 8.1 as the basis for its reporting under the Federal Sunshine Act.
7.4    Consultant and each Physician Consultant agree and acknowledge that
nothing in this Agreement shall implicitly or explicitly obligate any Physician
Consultant to purchase, use, order, or recommend the Company’s products.
8
VALUATION OF SERVICES

8.1    No later than thirty (30) days prior to [***] of the Effective Date, the
Company is entitled to complete the engagement of an independent, third party
familiar with the Services similar to those which were provided by Consultant
under this Agreement and who is experienced in the valuation of medical devices,
for the purpose of evaluating the value of the Services performed and Developed
Intellectual Property generated by Consultant under this Agreement and provide a
detailed report (each a “Services Report”), in writing, to the Company
determining the value of such Services and Developed Intellectual Property, and
if applicable the amount of any Value Excess from a prior year.
8.2    In the event that : (i) any Services Report contains a determination that
the fair market value of the Services and Developed Intellectual Property
provided by Consultant pursuant to this Agreement during the applicable year was
less than [***] of the Total Share Price (a “Value Shortfall”); and (ii) the
cause for the Value Shortfall was that the Consultant did not adequately perform
the Company’s requests for Services, then the Company shall reduce the
applicable

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



Consultant Issuance (excluding the Initial Issuance) by a number of Consultant
Shares (calculated based on the Per Share Price) equal to the amount of the
Value Shortfall. In the event of a dispute between the Consultant and the
Company with respect to a Services Report, the parties shall submit such dispute
to the procedure set forth in Section 12.9.
8.3    Notwithstanding the foregoing, in the event the fair market value of such
Services and Developed Intellectual Property for year is greater than one-third
of the Total Share Price (a “Value Excess”), the amount of the Value Excess
shall be added to the Services Report in the following year. In the event of a
dispute between the Consultant and the Company with respect to a Services
Report, the parties shall submit such dispute to the procedure set forth in
Section 12.9.
9NON-COMPETITION AND NON-SOLICITATION.


9.1    Consultant agrees that for so long as the Company is engaged in
development activities relating to the Product, and for an additional period of
[***] thereafter, Consultant will not consult or advise any third party in
connection with the use, design or improvement of any spine products or other
products similar to the Products, without the written prior consent of the
Company. This obligation of Consultant under this Section 9.1 shall also apply
to each member of Consultant Group that performs services under this Agreement
or is the recipient of any Confidential Information, and Consultant shall advise
each such member of its obligations hereunder and be fully responsible for each
such member’s strict adherence to the terms of this Section 8.1.


9.2    Consultant agrees that for so long as this Agreement is in effect and for
an additional period of [***] thereafter, Consultant shall not (i) recruit,
solicit or induce, (ii) attempt to recruit, solicit or induce, (iii) encourage
any person or entity to recruit, solicit or induce, (iv) encourage any person or
entity to attempt to recruit, solicit or induce, any employee, consultant,
agent, customer or supplier of the Company to terminate their employment with,
or otherwise cease or modify their relationship with the Company, or (iv)
intentionally engage in any action that, in the Company’s sole reasonable
discretion, has a material adverse effect on the development or sales of the
Product.


10INDEMNIFICATION.


10.1     The Company shall indemnify and hold harmless Consultant and his
respective successors and assigns (collectively, the “Consultant Indemnified
Parties”) against any and all third party claims, suits, actions, and demands,
including all damages and collateral damages arising therefrom and reasonable
outside attorneys fees and litigation expenses (the “Claims”) to the extent that
such Claims relate to (i) the Company’s breach of this Agreement or the
negligence or willful misconduct of a Company Indemnified Party (as hereinafter
defined); and (ii) the manufacture, promotion, sale or use of any Product sold
or distributed by the Company (other than to the extent that such Claim is
directly related to an act or omission of the Consultant or any member of the
Consultant Group.


10.2     Consultant shall indemnify, defend and hold harmless the Company, its
trustees, directors, officers, employees and agents and their respective
successors and assigns (collectively, the “Company Indemnified Parties”) against
Claims to the extent that such Claims relate to the

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



Consultant’s breach of this Agreement or the negligence or willful misconduct of
a Consultant Indemnified Party.


10.3     Each party will promptly notify the other of any Claims that may be
subject to indemnification under this Agreement. If the party seeking
indemnification fails to provide such notice, the other party will be excused
from providing indemnity if it does not otherwise have knowledge of such claim
and if and to the extent that its position is in fact materially prejudiced by
the failure to receive such notice. The indemnifying party may, at its option
and at its expense, assume the defense and control of any claim or lawsuit
brought against the indemnified party and subject to this indemnity, using
counsel selected by the indemnifying party with the consent of the indemnified
party, which consent will not be unreasonably withheld. The indemnified party
may be represented in such litigation by its own counsel at its own expense.
Neither party will enter into any settlement in any matter that is subject to
this indemnity without the consent of the other party, which consent will not be
unreasonably withheld.


11TERMINATION.


11.1     In the event of a material breach of this Agreement by a party, the
party hereto not in breach, in addition to availing itself of remedies provided
under applicable law and this Agreement, shall be entitled to terminate this
Agreement as follows:


11.1.1    If such material breach occurs prior to the [***] of the Effective
Date, the non-breaching party shall be required to deliver [***] written notice
to the breaching party providing in detail the basis of the breach.  Upon the
receipt of such notice, the breaching party shall have [***] to cure such
breach.  In the event that such breach is not cured within [***], then the
non-breaching party shall be entitled to terminate this Agreement upon the end
of such [***].  In the event that such material breach is of the nature that it
cannot be cured within [***], then the non-breaching party shall be entitled to
terminate this Agreement by sending notice to the other party. In the event that
this Agreement is terminated pursuant to this Section 11.1.1, the Consultant
shall be required to return to the Company the value of the Initial Issuance,
which is [***], which, at the option of the Consultant may be paid in the form
of cash or other assets accepted by the Company, within thirty (30) days of the
effective date of such termination.


11.1.2    If such material breach occurs after the [***] of the Effective Date,
the non-breaching party shall be required to deliver [***] written notice to the
breaching party providing in detail the basis of the breach.  Upon the receipt
of such notice, the breaching party shall have[***] to cure such breach.  In the
event that such breach is not cured within [***], then the non-breaching party
shall be entitled to terminate this Agreement upon the end of such [***].  In
the event that such material breach is of the nature that it cannot be cured
within [***], then the non-breaching party shall be entitled to terminate this
Agreement by sending notice to the other party.   


11.2     Pursuant to Section 7.1 of this Agreement, if there is a change in law
and the restructuring is not agreed to after good faith negotiations within the
Renegotiation Period, this Agreement will terminate at the end of the
Renegotiation Period, or sooner upon agreement of the parties.



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



11.3     Upon expiration or termination of this Agreement Consultant shall
return to Company all Confidential Information.


12MISCELLANEOUS.


12.1     The parties hereto agree that Consultant and its Physician Consultants
are independent contractors and not employees, agents, joint venturers or legal
representatives of Company. Consultant shall have no right or authority to
create any obligation, warranty, representation or responsibility, express or
implied, on behalf of Company or to bind Company in any manner whatsoever.
Consultant hereby agrees that it shall be responsible for all Tax obligations it
may incur resulting from the compensation paid to Physician Consultants under
this Agreement and that it shall report all income received in connection with
this Agreement in a manner consistent with applicable laws.


12.2     This Agreement and all rights and obligations hereunder are unique as
to Consultant and shall not be assigned in whole or in part by Consultant
without the express prior written consent of Company. Company may assign its
rights and obligations under this Agreement, provided that Company shall provide
written notice of the same to Consultant.


12.3     The parties hereto expressly agree that this Agreement shall be
governed by and construed in accordance with the laws of the State of California
and the venue of any action brought shall be in the state or federal courts
located in San Diego County, California.


12.4     Except as otherwise provided in this Agreement, all notices required or
permitted to be given hereunder shall be in writing and shall be valid and
sufficient if dispatched by overnight mail via a nationally recognized carrier
as follows:


If to Company:


Alphatec Spine, Inc.
    5818 El Camino Real
Carlsbad, CA 92008
    Attn: Legal Department
          
If to Consultant:
        
Elite Medical Holdings, LLC
_____________________
_____________________




Pac 3 Surgical Products, LLC
_____________________
_____________________



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



Either party hereto may change its address by a notice given to the other party
hereto in the manner set forth above. Notices given as herein provided shall be
considered to have been given on the business day following the date such notice
is accepted by the carrier.
 
12.5     No oral explanation or oral confirmation by either of the parties
hereto shall alter the meaning or interpretation of this Agreement. No
amendment, modification or change hereof shall be effective or binding on either
of the parties hereto unless reduced to writing and executed by the respective
duly authorized representatives of each of the parties hereto.


12.6     The parties agree that irreparable damage would occur in the event that
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States or in California State
court, this being in addition to any other remedy to which they are entitled at
law or in equity. The parties further agree that in the event any such equitable
relief is granted in a court of proper jurisdiction, they will not object to
courts in other jurisdictions granting provisional remedies enforcing such
judgments.


12.7     The parties recognize that a bona fide dispute as to certain matters
may from time to time arise during the term of this Agreement that relates to
either party’s rights and/or obligations hereunder. In the event of the
occurrence of such a dispute, either party may, by written notice to the other
Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within sixty (60) days after such notice is received. Said
designated senior officials are as follows:


For Company: Chairman and Chief Executive Officer
For Consultant: Aaron Brown or his designee


In the event the designated senior officials are not able to resolve such
dispute within the sixty (60) day period, Section 12.8 shall apply, except with
respect to a dispute related to a Service Report, in which case Section 12.9
shall apply.


12.8     Subject to Section 12.7, any dispute, controversy or claim initiated by
either party arising out of, resulting from or relating to this Agreement, or
the performance by either party of its obligations under this Agreement (other
than bona fide third-party actions or proceedings filed or instituted in an
action or proceeding by a third party against a party), whether before or after
termination of this Agreement, shall be finally resolved by binding arbitration.
The party instituting arbitration proceedings hereunder shall give written
notice to that effect to the other party. Any such arbitration shall be
conducted under the Commercial Arbitration Rules of the American Arbitration
Association by a panel of three arbitrators appointed in accordance with such
rules. Any such arbitration shall be held in San Diego County, CA. The method
and manner of discovery in any such arbitration proceeding shall be governed by
the laws of the State of California. The arbitrators shall have the authority to
grant injunctions and/or specific performance. Each party shall bear its own
costs and expenses related to such arbitration, and the parties shall equally
split all abitrators’ and administrative fees. Judgment upon the award so
rendered may be entered in any

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



court having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the applicable statute of limitations.
Notwithstanding the foregoing, either party shall have the right, without
waiving any right or remedy available to such Party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder..


12.9     Subject to Section 12.7, if the delivery of a Service Report, a dispute
arises in connection with such Service Report, and such dispute is not resolved
in accordance with Section 11.7, then the following terms and conditions shall
apply:


12.9.1    Within thirty (30) days after the end of the discussions between the
parties, each party, at its own cost and by giving written notice to the other
party, shall appoint an independent third party with at least ten (10) years’
full-time experience in the development and valuation of orthopedic medical
devices (the “Expert”), to determine the appropriate amount for the Service
Report. If, in the time provided, only one party shall engage an Expert, then
such Expert shall determine the appropriate amount of the Service Report. If two
Experts are appointed by the parties, then the two Experts shall each
independently prepare an appropriate Service Report amount within 30 days after
their appointment. Each Expert shall seal its respective Service Report amount
after completion. After both Experts are completed, the resulting Service Report
amounts shall be opened and compared. If the values of the Service Report
amounts differ by no more than twenty percent (20%), then the Service Report
amount shall be the average of the two Service Report amounts.


12.9.2    If the Service Report amounts of the Experts differ by more than
twenty percent (20%), then within ten (10) days after the date the Service
Report amounts are compared, the two Experts selected by the parties shall
appoint a third similarly qualified Expert. If the two Experts fail to so select
a third Expert, then a third similarly qualified Expert shall be appointed at
the request of either party by the then Presiding Judge of the Superior Court of
the State of California for the County of San Diego. The two Experts shall each
then submit his or her Service Report amount and justification therefore in a
written document to the third Expert stating his or her determination of the
appropriate Service Report amount (which determination may not be changed from
that which was set forth in such Expert’s sealed Service Report amount). The
sole responsibility of the third Expert shall be to determine which of the
determinations made by the first two Experts is most accurate. The Service
Report amount shall be determined by the selection made by the third Expert from
the determinations submitted by the first two Experts. The third Expert shall
have no right to propose a middle ground or any modification of either of the
determinations made by the first two Experts. Each party shall pay fifty percent
(50%) of the fees and expenses of, and the cost of appointing, the third Expert.


12.10    This Agreement and the Escrow Agreement are collectively the complete
and entire agreement between the parties hereto relating to the subject matter
hereof and supersede all prior

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



agreements, understandings or representations, express or implied, between the
parties hereto relative to the subject matter hereof.


12.11    In the event any one or more of the provisions of this Agreement shall
be deemed by a court of competent jurisdiction or arbitrator to be invalid,
unenforceable or illegal in any respect, the validity, enforceability and
legality of the remaining provisions contained herein shall not in any way be
affected or impaired thereby.


12.12    The parties hereto agree and acknowledge that this Agreement has been
drafted after full and arms-length negotiations and that each party has had
access to legal counsel, therefore, the usual rule of contractual construction
that all ambiguities shall be construed against the drafting party shall not
apply to the interpretation of this Agreement.


12.13    The waiver, express or implied, by either party hereto of any right
hereunder or of any failure to perform or breach hereof by the other party
hereto shall not constitute or be deemed a waiver of any other right hereunder
or any other failure to perform or breach hereof by the other party hereto.


12.14    This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.


12.15    The parties agree that the provisions of Sections 5.2, 6, 7.3, 7.4, 9,
10, 11.3, 12.6, 12.7, 12.8, 12.9, 12.12 and 12.15 shall survive the termination
or expiration of this Agreement.


12.16    This Agreement may be executed in one or more counterpart copies, which
together shall constitute a single legal document.


[Signature Page Follows]

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


ALPHATEC SPINE, INC.




/s/ Les Cross_________________
Les Cross
Chairman and President




ELITE MEDICAL HOLDINGS, LLC


/s/ Aaron Brown______________
Aaron Brown
Chief Executive Officer


PAC 3 SURGICAL PRODUCTS, LLC


/s/ Aaron Brown______________
Aaron Brown
Chief Executive Officer





Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





EXHIBIT A


SERVICES


During the term of this Agreement, Consultant agrees to provide at least the
following services:


(a)    Provide consultation services to the Company on design enhancements to
the Product, including development and design enhancements of accompanying
surgical instrumentation and set configuration, and input on surgical techniques
and methods for implantation of the Product and instrumentation associated with
the Product.


(b)    Upon the Company’s reasonable request, Consultant shall attend
development and/or user group meetings related to the Product; participate in
the development and evaluation of educational and marketing materials, such as
video tapes and written surgical techniques; participate in the Company’s sales
training, physical training and national sales meetings; speak with other
physicians by telephone, e-mail or in person who wish to consult with Consultant
on difficult cases, surgical techniques, Product design rationale or
Consultant’s experience related to the Product; and honor the Company’s
reasonable requests to participate in activities related to the promotion of the
Product.


(c)    Participate at the Company's sponsored meetings and peer review meetings
to present clinical feedback related to the Product. Such meetings shall include
but are not limited to Company sponsored surgeon education meetings and targeted
national meetings.

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



EXHIBIT B
PHYSICIAN CONSULTANTS


[***]

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



EXHIBIT C
FORM OF JOINDER AGREEMENT
The undersigned, in his/her capacity as a Physician Consultant, hereby agrees to
be bound by the terms of Sections 6, 8 and 11 of the Collaboration Agreement
(the “Collaboration Agreement”), dated September [ ], 2013, by and among
Alphatec Spine, Inc., a California corporation and Elite Medical Holdings, LLC,
a Nevada limited liability company, and Pac 3 Surgical Products, LLC, a Nevada
limited liability company, as if the undersigned were the Consultant (where
applicable), as of the date written below. All terms used herein but not defined
shall have the meaning assigned to such term in the Collaboration Agreement.


Accepted:
_____________________
Date _______________            Name (printed) ________________











Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

